Scott, J.:
Appeal from order denying motion to change place of trial from New York to Nassau county. This action was begun by publication extending from August to December, 1909, The plaintiff is obviously a resident of Nassau county. On January 27, 1909, she made an- affidavit, to avoid taxation in New York county, that she then resided in and had for fifteen years been a resident of Nassau county. On or about May 5,1909, she executed a deed of real estate in New York county in which she described herself as of “the Village of Glen Cove, New York,” which is in Nassau county. She does not deny that she is a resi-. dent-of Nassau county, but merely, says that-during her husband’s lifetime she “spent the winter months, in "New York city, and the summer months at my country place in Glen Cove.” She also says that at the time the cause of action arose she owned a house No. -3 East Sixty-seventh street “ and lived there, and for many years prior thereto.” This is the same house that she sold in May, 1909, before the commencement of this action. The plaintiff is beyond dispute a-resident of Nassau county, and it sufficiently appears that the defendant also • resides in Nassau county. The order appealed from should be-reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Clarke, McLaughlin, Laughlin and Dowling, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. ' .